Citation Nr: 0935818	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  08-07 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disability.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability claimed as secondary to a knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to 
February 1987.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The Veteran testified at a video 
conference hearing before the undersigned in February 2009.  
A transcript is of record and has been reviewed.   


FINDINGS OF FACT

1.  By unappealed decision dated in October 2005, the Board 
denied the Veteran's claim of entitlement to service 
connection for a bilateral knee disability.  

2.  Evidence submitted after the October 2005 decision does 
not relate to an unestablished fact necessary to substantiate 
the claim, is cumulative and redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a bilateral knee disability.   

3.  By unappealed decision dated in October 2005, the Board 
denied the Veteran's claim of entitlement to service 
connection for a low back disability. 

4.  Evidence submitted after the October 2005 decision does 
not relate to an unestablished fact necessary to substantiate 
the claim, is cumulative and redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a low back disability.   


CONCLUSION OF LAW

1.  The October 2005 Board decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008). Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the Veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that these 
notice requirements apply to all five elements of a service 
connection claim, which include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims clarified VA's 
duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, a notice letter provided to the appellant in 
May 2007 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claims were 
previously denied.  In that letter, the RO advised the 
Veteran of VA's duties under the VCAA and the delegation of 
responsibility between VA and the Veteran in procuring the 
evidence relevant to the claims, including which portion of 
the information and evidence necessary to substantiate the 
claims was to be provided by the Veteran and which portion VA 
would attempt to obtain on behalf of the Veteran.  
Consequently, the Board finds that adequate notice has been 
provided. 

In the May 2007 correspondence, the RO also informed the 
Veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
explained how the disability rating and effective date are 
determined.  The Board finds that in issuing this letter, the 
RO has satisfied the requirements of Dingess/Hartman.

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The RO obtained the Veteran's service treatment records and 
VA medical center (VAMC) records.  VA's duty to assist also 
requires providing a medical examination or obtaining a 
medical opinion in certain circumstances.  38 U.S.C.A. 
§ 5103A (d); 38 C.F.R. § 3.159(c)(4), see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  For claims to reopen 
finally adjudicated claims, VA must provide a medical 
examination or obtain a medical opinion only if new and 
material evidence has been presented.  38 C.F.R. 
§ 3.159(c)(4)(iii).  For reasons explained more fully below, 
the Board does not find that new and material evidence has 
been presented with respect to the bilateral knee and low 
back claims.  Thus, VA had no duty to provide a medical 
examination for the claimed conditions, and the failure to do 
so is not a breach of its duty to assist.  Accordingly, the 
Board will proceed with appellate review.
  
II.  New and Material Evidence

A Veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  38 C.F.R. § 
3.156(a).  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  Id.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and it must raise a reasonable possibility of 
substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends, and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied.  

A review of the record shows that the Veteran's initial 
claims for service connection for bilateral knee and low back 
conditions were denied in a July 2003 rating decision.  The 
Veteran perfected an appeal of this decision, and the Board 
denied the claim in October 2005.  The Veteran did not 
appeal, so this decision became final.  In April 2007, the 
Veteran filed to reopen his claims.  The RO declined to 
reopen the claims in an August 2007 rating decision because 
new and material evidence had not been submitted.  The 
Veteran's appeal of that decision is properly before the 
Board.  

In Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 
1380 (Fed. Cir. 1996), it was determined that the statutory 
scheme in 38 U.S.C.A. §§ 5108 and 7104 establishes a legal 
duty for the Board to consider new and material issues 
regardless of the RO's actions.  The Board may not consider a 
previously and finally disallowed claim unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find.  As such, the Board 
must make its own determination as to whether new and 
material evidence has been presented to reopen the claims of 
entitlement to service connection for bilateral knee and low 
back conditions.

The evidence of record at the time of the original July 2003 
rating decision and October 2005 Board decision included 
service treatment records and VAMC treatment records.  The RO 
denied service connection for a bilateral knee disability 
because the evidence failed to show that the condition began 
in service or was caused by some injury or event in service.  
The RO considered notations of in-service left knee treatment 
to be acute and transitory.  The RO denied service connection 
for a back condition because there was no evidence of 
treatment for the back in service and the evidence did not 
relate the low back condition to service or a service-
connected disorder.  
  
Evidence submitted after the October 2005 Board decision 
included VAMC treatment records, lay statements by the 
Veteran and a transcript of the Board hearing.  Upon 
reviewing this evidence, the Board does not find any basis to 
reopen the Veteran's claims.  The evidence submitted since 
October 2005 is new in that it was not of record at the time; 
however, it is not material.  The additionally submitted 
evidence only confirms what had already been established by 
the record: that the Veteran suffers from back and knee pain.  
Even though the standard for reopening a claim based on the 
submission of new and material evidence is a low one, the 
Board cannot reopen this claim because none of the 
additionally submitted evidence relates to an unestablished 
fact necessary to substantiate the claim; namely, that 
chronic back and knee conditions were shown in service or 
that the conditions are in any way related to his active duty 
service.  38 C.F.R. § 3.156(a).  

At the February 2009 Board hearing, the Veteran testified 
that his back and knee conditions are related to service.  
However, without medical training, laypersons, such as the 
Veteran, are not competent to comment on medical matters such 
as the etiology of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1).  There are circumstances where lay evidence may be 
competent and sufficient to establish a diagnosis or medical 
etiology of a condition.  Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007).  Here, however, clinical 
testing and expertise are required to determine the etiology 
of back and knee conditions.  The Veteran's statements 
offered in support of his claims are not competent medical 
evidence and do not serve to establish that the conditions 
were incurred in service.

In the absence of new and material evidence, the benefit of 
the doubt rule does not apply, and the petition to reopen the 
claim must be denied.  See Annoni v. Brown, 5 Vet. App. 463, 
467 (1993).

	(CONTINUED ON NEXT PAGE)






ORDER

New and material evidence not having been received, 
entitlement to service connection for a bilateral knee 
condition is denied.  

New and material evidence not having been received, 
entitlement to service connection for a low back condition, 
claimed as secondary to a knee condition, is denied.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


